Title: To Alexander Hamilton from John Dunn, [25 March 1794]
From: Dunn, John
To: Hamilton, Alexander


[Dublin, Ireland, March 25, 1794.] “… I wish to vest a Sum of Money in America but am so circumstanced at present that it is not in my power to cross the Atlantic. The Sum is a fund for the Establishment of a beloved Family destined to be Inhabitants of the new World.… I have ventured to request Mr. John Barclay to whom Mr. Wilson has made consignments of the Fund to suffer himself to be named a Trustee.… The Nature of the Trust is specified in a writing … enclosed to you in a Letter of which this is a Duplicate.…”
